Citation Nr: 0634704	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-15 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left ankle fracture with degenerative changes, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued the veteran's currently 
assigned 40 percent disability rating and denied entitlement 
to a total disability rating based on individual 
unemployability (TDIU).

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a hearing in Atlanta, Georgia in August 2004 to 
present testimony on the issues on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has 
been associated with the claims file.

In September 2004, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The medical evidence does not demonstrate osteomyelitis 
of the left ankle.

2.  The veteran's service-connected left ankle disability has 
been rated 40 percent since March 16, 1979.

3.  The veteran's service-connected left ankle disability 
does not render him unable to secure or follow a 
substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals of a left ankle fracture with degenerative changes 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 3.951(b), 4.1-4.14, 4.40, 4.45, 
4.59, 4.68, 4.71a, Diagnostic Code 5010-5262 (2006).

2.  The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for an increased rating and a TDIU; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in August 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits.  Available 
service medical records have been associated with the claims 
file.  All identified and available treatment records have 
been secured from VA and private sources.  In April 2005, the 
Social Security Administration (SSA) notified VA that any 
records associated with the veteran's successful claim for 
SSA disability benefits had been destroyed.  Therefore, those 
records are found to be unavailable.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
appropriate medical opinions have been sought.


Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Left Ankle

The veteran's residuals of a fracture of the left ankle with 
degenerative changes is his only service-connected disability 
and has been assigned a 40 percent schedular disability 
rating since March 16, 1979.  Having been in effect for more 
than 20 years, it is protected under 38 U.S.C.A. § 110 (West 
2002) and 38 C.F.R. 
§ 3.951(b) (2006).  Under the amputation rule, "[t]he 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, Diagnostic Code 5165."  38 C.F.R. 
§ 4.68 (2006).  In this case, that means that the veteran has 
the highest rating allowable for a lower extremity 
disability.  Furthermore, a rating in excess of the current 
40 percent disability rating may not be assigned even on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2006).  
See Hrvatin v. Principi, 3 Vet. App. 426, 430 (1992).

Exceptions to the amputation rule exist.  Specifically, if 
there is osteomyelitis, which is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5000, 60 and 100 percent disability 
ratings could be assigned if there are constitutional 
symptoms.  The veteran indicated in his August 2002 claim 
that he was seeking a higher rating "as a result of service 
connection [sic] osteomyelitis and scattered degenerative 
sequelae."  VA examination in September 2005, with 
contemporaneous x-ray, demonstrated that the veteran did not, 
in fact, have osteomyelitis.  Thus, the higher 60 and 100 
percent ratings are not warranted.  Due to the amputation 
rule, a rating in excess of 40 percent for the veteran's 
service-connected left ankle disability is not allowed.

TDIU

Entitlement to a total disability rating for compensation 
based on unemployability of the individual (TDIU) requires 
the presence of an impairment so severe that it is impossible 
for the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).  In reaching such a determination, 
the central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  As noted above, service connection is in effect 
solely for residuals of a left ankle fracture with 
degenerative changes, and is assigned a 40 percent disability 
evaluation.  The veteran, therefore, does not meet the 
objective, schedular requirements for a TDIU.

Even though the veteran fails to meet the required disability 
percentage rating under 38 C.F.R. § 4.16(a), VA is still 
required to consider the applicability of the subjective 
criteria of 38 C.F.R. § 4.16(b).  See Fisher v. Principi, 4 
Vet. App. 57 (1993); Fanning v. Brown, 4 Vet. App. 225 
(1993).  Section 4.16(b) states that the RO should submit to 
the Director of Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the schedular requirements.

In this case, the evidence does not demonstrate that the 
veteran's service-connected disability renders him 
unemployable.  Specifically, the September 2005 VA 
examination contains a medical opinion which holds that while 
the veteran's left ankle disability precluded him from 
employment that required walking and/or standing, it did not 
preclude employment that was sedentary in nature and allowed 
for wheelchair accessibility.  This opinion was based on the 
examiner's review of the claims file and examination of the 
veteran.  Thus, it is found to be both competent and credible 
on the issue of whether the veteran's ankle disability 
prevents him from gaining employment.  Neither the private 
nor the VA clinical treatment records contradict this 
finding.

While a July 2004 statement from the veteran's private 
treating physician indicated that the veteran had been 
"continuously disabled for many years," this statement is 
not probative on the issue before the Board, as it appears to 
take into consideration the veteran's non-service-connected 
disabilities, to include "overwhelming" cardiovascular and 
renal disorders.  

Because the medical evidence does not demonstrate that the 
veteran is unemployable by reason of his service-connected 
disability, the RO is not obliged to submit his claim to the 
Director of  Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. §  4.16(b).  A 
TDIU is not warranted in this case.






	(CONTINUED ON NEXT PAGE)
ORDER

An evaluation in excess of 40 percent for residuals of a left 
ankle fracture with degenerative changes is denied.

A total disability rating based on individual unemployability 
is denied.


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


